Citation Nr: 1334051	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  06-17 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cardiovascular accident (CVA).

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
REMAND

The appellant's spouse served in the Army National Guard from August 1973 to November 2003.  His National Guard service included various periods active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  He died in June 2011, during the pendency of an appeal before the Board.  

This matter comes before the Board of Veterans' Appeals (Board) following a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the rating action, the RO denied claims of entitlement to service connection for hypertension, a CVA, and a heart disability.  

As indicated above, the appellant's spouse, who was the appellant in the appeal from the July 2005 decision, passed away in June 2011.  Accordingly, in a July 2011 decision, the Board dismissed the appeal of the pending claims.  

In July 2011, the appellant filed a VA Form 21-534, claim for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits and a written statement that although her husband had passed away, it was her intent to pursue his disability compensation claims.

The Board notes that the appellant's submissions represent a request to be substituted as an appellant for the service connection claims for hypertension, a CVA, and a heart disability.  Moreover, the appellant specifically requested substitution in statements dated in July 2011 and September 2011.

Under the provisions of 38 U.S.C.A. § 5121A, when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008)).  VA published a proposed rule on substitution, on February 15, 2011.  See Substitution in Case of Death of Claimant, 76 Fed. Reg. 8,666-01 (proposed Feb. 15, 2011) (to be codified at 38 C.F.R. § 3.1010).  Under the proposed rule, VA would treat qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  Id.  (proposed to be codified at 38 C.F.R. § 3.1010(c)(2)).  However, VA recognizes that not all persons filing a claim for death benefits will wish to substitute for a deceased claimant.  76 Fed. Reg. at 8,668.  Therefore, VA would provide an opportunity for a person to waive the right to substitute when he or she had filed a claim for accrued benefits, death pension, or Dependency and Indemnity Compensation, which VA would otherwise deem a request to substitute.  Id. at 8668-69.  Further, the proposed 38 C.F.R. § 3.1010 would be consistent with the provisions of 38 U.S.C.A. § 5121A, because in no event would a person requesting to substitute be given less than one year from the date of the claimant's death in which to complete a request to substitute.  Unlike accrued benefits claims that are limited to the evidence of record at the time of death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death.  Id. at 8669.

The Board has reviewed the claims file and Virtual VA record created to this point, and it does not appear that the agency of original jurisdiction (AOJ) has made a determination as to the appellant's actual eligibility to substitute in the appeal.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(a) (2013) (describing the Board's jurisdiction); 76 Fed. Reg. at 8,667-68.  Moreover, the AOJ sent the appellant a letter in September 2011 in which it indicated that a statement of the case would be sent to the appellant, but none appears in the file or Virtual VA.  Such a statement is required because the appellant, if deemed a proper substitute, has not been privy to her husband's appeal and should be properly put on notice of the reasons for the AOJ's determinations on the underlying claims.  Consequently, the proper course at this juncture is to remand the claims for further development on the issue of substitution.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must address the request for substitution filed by the appellant in July 2011 and make a determination (or, if already made, associate with the claims file) as to whether the appellant is eligible to be recognized as a substitute for the previously pending service connection claims.

2.  If the request for substitution is or has been granted, the AOJ must undertake any additional notification and/or development deemed warranted and adjudicate the claims pursuant to 38 U.S.C.A. § 5121A.

3.  If any benefit sought on appeal remains denied, the AOJ must furnish to the appellant and her representative an appropriate statement of the case that includes clear reasons and bases for all determinations, with citation to all pertinent laws and regulations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

